

116 S2456 IS: Clean Water Through Green Infrastructure Act
U.S. Senate
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2456IN THE SENATE OF THE UNITED STATESSeptember 10, 2019Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish centers of excellence for innovative stormwater control infrastructure, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Through Green Infrastructure Act.
 2.FindingsCongress finds that— (1)many water resources in the United States are declining, particularly in urban and agricultural areas;
 (2)the decline of water resources is the result of—
 (A)an increase in population, water consumption, agricultural production, and impermeable surfaces; and
 (B)the negative effects of urbanization, commercial and industrial activities, and increasing and persistent droughts; and
 (3)an October 2008 study by the National Research Council found that some of the benefits of innovative stormwater control infrastructure include—
 (A)increased water supplies;
 (B)the creation of jobs;
 (C)cost savings; and
 (D)a reduction of stormwater runoff, surface water discharge, stormwater pollution, and stormwater flows to protect and restore natural hydrology, meeting local conditions to the maximum extent feasible.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)CenterThe term center means a center of excellence for innovative stormwater control infrastructure established under section 4(a).
 (3)Eligible entityThe term eligible entity means—
 (A)a State, Tribal, or local government; or
 (B)a local, regional, or other entity that manages stormwater, drinking water resources, or wastewater resources.
				(4)Eligible institution
 (A)In generalThe term eligible institution means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a research institution that has demonstrated excellence in innovative stormwater control infrastructure by—
 (i)conducting research on innovative stormwater control infrastructure to determine the means by which innovative infrastructure reduces stormwater runoff, enhances and protects drinking water sources, and improves water quality;
 (ii)developing and disseminating information regarding the means by which an organization can use innovative storm­wa­ter control infrastructure;
 (iii)providing technical assistance to an organization for an innovative storm­wa­ter control infrastructure project;
 (iv)developing best practices standards for innovative stormwater control infrastructure;
 (v)providing job training relating to innovative stormwater control infrastructure;
 (vi)developing course curricula for— (I)elementary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (II)secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (III)institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); or
 (IV)vocational schools; (vii)training students regarding innovative stormwater control infrastructure; or
 (viii)providing information to the Federal Government or State, Tribal, and local governments regarding the implementation of innovative stormwater control infrastructure.
 (B)Associated definitionFor purposes of subparagraph (A), the term research institution means an entity that is—
 (i)described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (ii)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and
 (iii)organized and operated for research purposes.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 518(h) of the Federal Water Pollution Control Act (33 U.S.C. 1377(h)).
			(6)Innovative stormwater control
			 infrastructure
 (A)In generalThe term innovative stormwater control infrastructure means any green infrastructure stormwater management technique that—
 (i)uses natural systems or engineered systems that mimic natural processes to infiltrate, evapotranspire, or capture stormwater; and
 (ii)preserves, enhances, or mimics natural hydrology to protect or restore water quality.
 (B)InclusionsThe term innovative stormwater control infrastructure includes—
 (i)methods that promote absorption, uptake, percolation, evapotranspiration, and filtration by soil and plant life; and
 (ii)the preservation or restoration of— (I)natural topography, including hills, plains, ravines, and shorelines;
 (II)interconnected networks of natural land that protect essential ecological functions critical for water quality;
 (III)ecological function, including forests, grasslands, and deserts;
 (IV)bodies of water, including lakes, flood plains, headwaters, and wetlands; and
 (V)native soil characteristics of composition, structure, and trans­mis­siv­i­ty.
 (7)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)Guam; (E)American Samoa;
 (F)the Commonwealth of the Northern Mariana Islands;
 (G)the Federated States of Micronesia; (H)the Republic of the Marshall Islands;
 (I)the Republic of Palau; and (J)the United States Virgin Islands.
				4.Centers of Excellence for innovative
			 stormwater control infrastructure
			(a)Establishment of centers
 (1)In generalThe Administrator shall provide grants, on a competitive basis, to eligible institutions to establish and maintain not less than 3, and not more than 5, centers of excellence for innovative stormwater control infrastructure, to be located in various regions throughout the United States.
 (2)General operationEach center shall— (A)conduct research on innovative stormwater control infrastructure that is relevant to the geographical region in which the center is located, including stormwater and sewer overflow reduction, other approaches to water resource enhancement, and other environmental, economic, and social benefits;
 (B)develop manuals and establish industry standards on best management practices relating to State, Tribal, local, and commercial innovative stormwater control infrastructure for use by State, Tribal, and local governments and the private sector;
 (C)develop and administer testing and evaluation protocols to measure and verify the performance of stormwater infrastructure products and practices;
 (D)provide information regarding research conducted under subparagraph (A), manuals developed under subparagraph (B), and testing and evaluation performed under subparagraph (C) to the national electronic clearinghouse center for publication on the internet website established under subsection (c) to provide to the Federal Government and State, Tribal, and local governments and the private sector information regarding innovative stormwater control infrastructure;
 (E)provide technical assistance to State, Tribal, and local governments to assist with the construction, operation, and maintenance of innovative stormwater control infrastructure projects;
 (F)collaborate with institutions of higher education and private and public organizations in the geographical region in which the center is located on innovative stormwater control infrastructure research and technical assistance projects;
 (G)assist institutions of higher education, secondary schools, and vocational schools to develop innovative stormwater control infrastructure curricula;
 (H)provide training regarding innovative stormwater control infrastructure to institutions of higher education and professional schools;
 (I)evaluate regulatory and policy issues relating to innovative stormwater control infrastructure; and
 (J)coordinate with the other centers to avoid duplication of efforts.
 (b)ApplicationTo be eligible to receive a grant under this section, an eligible institution shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.
			(c)National Electronic Clearinghouse
 CenterOf the centers established under subsection (a)(1), one shall—
 (1)be designated as the national electronic clearinghouse center; and
 (2)in addition to the other functions of that center—
 (A)develop, operate, and maintain an internet website and a public database that contains information relating to innovative storm­wa­ter control infrastructure; and
 (B)post to the website information from all centers.
					5.Innovative stormwater control
			 infrastructure project grants
 (a)Grant authorityThe Administrator shall provide grants, on a competitive basis, to eligible entities to carry out innovative stormwater control infrastructure projects in accordance with this section.
			(b)Innovative stormwater control
			 infrastructure projects
				(1)Planning and development
 grantsThe Administrator may make planning and development grants under this section for the following projects:
 (A)Planning and designing innovative stormwater control infrastructure projects, including engineering surveys, landscape plans, maps, and implementation plans.
 (B)Identifying and developing standards and revisions to local zoning, building, or other local codes necessary to accommodate innovative stormwater control infrastructure projects.
 (C)Identifying and developing fee structures to provide financial support for design, installation, and operations and maintenance of innovative stormwater control infrastructure.
 (D)Developing training and educational materials regarding innovative stormwater control infrastructure for distribution to—
 (i)individuals and entities with applicable technical knowledge; and
 (ii)the public. (2)Implementation grantsThe Administrator may make implementation grants under this section for the following projects:
 (A)Installing innovative stormwater control infrastructure.
 (B)Protecting or restoring interconnected networks of natural areas that protect water quality.
 (C)Monitoring and evaluating the environmental, economic, or social benefits of innovative stormwater control infrastructure.
 (D)Implementing a best practices standard for an innovative stormwater control infrastructure program.
 (c)ApplicationExcept as otherwise provided in this Act, to be eligible to receive a grant under this section, an eligible entity shall prepare and submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require, including, as applicable—
 (1)a description of the innovative stormwater control infrastructure project;
 (2)a plan for monitoring the impacts of the innovative stormwater control infrastructure project on the water quality and quantity;
 (3)an evaluation of other environmental, economic, and social benefits of the innovative storm­wa­ter control infrastructure project; and
 (4)a plan for the long-term operation and maintenance of the innovative stormwater control infrastructure project.
 (d)PriorityIn making grants under this section, the Administrator shall give priority to applications submitted on behalf of—
 (1)a community that— (A)has combined storm and sanitary sewers in the collection system of the community; or
 (B)is a low-income or disadvantaged community, as determined by the Administrator; or
 (2)an eligible entity that will use not less than 10 percent of the grant to provide service to a low-income or disadvantaged community, as determined by the Administrator.
				(e)Maximum amounts
				(1)Planning and development grants
 (A)Single grantThe amount of a single planning and development grant provided under this section shall be not more than $200,000.
 (B)Aggregate amountThe total amount of all planning and development grants provided under this section for a fiscal year shall be not more than 1/3 of the total amount made available to carry out this section.
					(2)Implementation grants
 (A)Single grantThe amount of a single implementation grant provided under this section shall be not more than $3,000,000.
 (B)Aggregate amountThe total amount of all implementation grants provided under this section for a fiscal year shall be not more than 2/3 of the total amount made available to carry out this section.
					(f)Federal share
 (1)In generalExcept as provided in paragraph (3), the Federal share of a grant provided under this section shall not exceed 65 percent of the total project cost.
				(2)Credit for implementation
 grantsThe Administrator shall credit toward the non-Federal share of the cost of an implementation project carried out under this section the cost of planning, design, and construction work completed for the project using funds other than funds provided under this Act.
 (3)ExceptionThe Administrator may waive the Federal share limitation under paragraph (1) for an eligible entity that has adequately demonstrated financial need.
 6.Report to CongressNot later than September 30, 2021, the Administrator shall submit to Congress a report that includes, with respect to the period covered by the report—
 (1)a description of all grants provided under this Act;
 (2)a detailed description of— (A)the projects supported by those grants; and
 (B)the outcomes of those projects; (3)a description of the improvements in technology, environmental benefits, resources conserved, efficiencies, and other benefits of the projects funded under this Act;
 (4)recommendations for improvements to promote and support innovative stormwater control infrastructure for the centers, grants, and activities under this Act; and
 (5)a description of existing challenges concerning the use of innovative stormwater control infrastructure.
			7.Authorization of
 appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary for each of fiscal years 2020 through 2025.